Case 5:17-cv-11149-JEL-EAS ECF No. 63 filed 09/03/19          PageID.858   Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

AMERICAN CIVIL LIBERTIES UNION
OF MICHIGAN,
    Plaintiff,
                                                   Case No.: 5:17-cv-11149
v.                                                 Judge Judith E. Levy
                                                   Mag. Judge Elizabeth A. Stafford

U.S. DEPARTMENT OF HOMELAND
SECURITY and U.S. CUSTOMS AND
BORDER PROTECTION,
      Defendants.

___________________________________/

                          NOTICE OF APPEARANCE

      To the Clerk of the Court:

      Please enter the appearance of Daniel S. Korobkin (P72842) as an attorney

for the plaintiff in the above-captioned case.

                                                 Respectfully submitted,

                                                 /s/ Daniel S. Korobkin
                                                 Daniel S. Korobkin (P72842)
                                                 American Civil Liberties Union Fund
                                                   of Michigan
                                                 2966 Woodward Avenue
                                                 Detroit, MI 48201
                                                 (313) 578-6824
                                                 dkorobkin@aclumich.org


Dated: September 3, 2019
Case 5:17-cv-11149-JEL-EAS ECF No. 63 filed 09/03/19        PageID.859    Page 2 of 2




                         CERTIFICATE OF SERVICE

      I hereby certify that on September 3, 2019 I electronically filed the

foregoing document through the court’s electronic filing system, and that the court

will serve opposing counsel through the electronic filing system.




                                             /s/ Daniel S. Korobkin
                                             American Civil Liberties Union Fund
                                               of Michigan
                                             2966 Woodward Avenue
                                             Detroit, MI 48201
                                             (313) 578-6800
                                             dkorobkin@aclumich.org
